Citation Nr: 1107622	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right 
wrist sprain.

2.  Entitlement to an initial compensable evaluation for a left 
wrist sprain.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to October 
2007.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

A claim of entitlement to service connection for a 
"mouth/oral" condition was raised by the Veteran in 
November 2007 and has not yet been adjudicated by the RO.  
As such, this issue is referred back to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that, in July 2009, the Veteran 
requested a hearing at the local VA office before a member of the 
BVA.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2009) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings between the 
RO and the Board, a remand of these matters to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing before a Veterans Law Judge 
sitting at the RO at the earliest available 
opportunity.  The Veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference hearing 
as an alternative.  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


